Citation Nr: 0724249	
Decision Date: 08/06/07    Archive Date: 08/20/07

DOCKET NO.  03-25 156	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.  

2.  Entitlement to service connection for bilateral tinnitus.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The veteran served on active duty from July 1959 to September 
1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which found no new and material evidence had been 
submitted to reopen the veteran's service connection claim 
for bilateral hearing loss.  The veteran subsequently 
initiated and perfected an appeal of this determination.  

This appeal also arises from a July 2003 rating decision 
which denied the veteran service connection for bilateral 
tinnitus.  The veteran also subsequently initiated and 
perfected an appeal of this determination.  

In a June 2005 decision, the Board reopened the veteran's 
service connection claim for bilateral hearing loss and 
remanded it to the RO for reconsideration on the merits.  It 
was again remanded to the RO in February 2007 for additional 
development.  In May 2007 the veteran testified before the 
undersigned Veterans Law Judge via videoconference.  


FINDINGS OF FACT

1.  The veteran's current bilateral hearing loss is not the 
result of a disease or injury incurred during military 
service.  

2.  The veteran's current tinnitus is not the result of a 
disease or injury incurred during military service.  




CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by active service.  38 U.S.C.A. § 1110, 1154, 5107 (West 2002 
& Supp. 2006); 38 C.F.R. §§ 3.303, 3.304 (2006).  

2.  Bilateral tinnitus was not incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110, 1154, 5107 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.303, 3.304 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the appellant's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2006).

Prior to the initial adjudication of the claimant's claims, a 
letter dated in May 2002 fully satisfied the duty to notify 
provisions.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b)(1) (2006); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The claimant was aware that it was 
ultimately the claimant's responsibility to give VA any 
evidence pertaining to the claims.  The May 2002 letter, as 
well as subsequent communications with the veteran (i.e., 
July 2005 letter), informed the claimant that additional 
information or evidence was needed to support the claims and 
asked the claimant to send the information or evidence to VA.  
See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).

The claimant's service medical records, VA medical treatment 
records, and identified private medical records have been 
obtained, to the extent available.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2006).  In so stating, the Board is 
cognizant that the veteran has testified he received 
treatment at the VA Medical Centers in both Houston and 
Dallas in the 1970's, shortly after service separation.  
Specific attempts have been made by the RO to obtain such 
records; unfortunately, however, treatment records for the 
veteran from the 1970's could not be located.  There is no 
indication in the record that any additional evidence, 
relevant to the issue decided herein, is available and not 
part of the claims file.  The claimant was also afforded VA 
examinations on several occasions, most recently in November 
2005.  38 C.F.R. § 3.159(c)(4) (2006).  The records satisfy 
38 C.F.R. § 3.326.

As there is no indication that any failure on the part of VA 
to provide additional notice of assistance reasonably affects 
the outcome of this case, the Board finds that such failure 
is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  Finally, since the Board has 
concluded that the preponderance of the evidence is against 
the claim of service connection, any questions as to the 
appropriate disability rating or effective date to be 
assigned are rendered moot, and no further notice is needed.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
The case is ready for appellate review.  

I. Service connection - Bilateral hearing loss

The veteran seeks service connection for bilateral hearing 
loss.  Service connection may be awarded for a current 
disability arising from a disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. §§ 3.303, 3.304 (2006).  As with any 
claim, when there is an approximate balance of positive and 
negative evidence regarding any matter material to the claim, 
the claimant shall be given the benefit of the doubt.  
38 U.S.C.A. § 5107 (West 2002).  

For VA purposes, impaired hearing will be considered to be a 
disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels 
or greater; or when the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 3000, 4000 Hertz 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385 (2006).  

On examination for service enlistment in July 1959, the 
veteran tested 15/15 bilaterally on a whispered voice hearing 
test.  No impairment of audio acuity was noted at that time.  
An August 1962 re-enlistment examination also reflected 
findings of 15/15 bilaterally on a whispered voice/spoken 
voice hearing test, with no hearing impairment noted.  A May 
1965 periodic examination likewise reflected similar 
findings.  Finally, his September 1968 service separation 
examination also contained findings of 15/15 bilaterally on a 
whispered voice hearing test, with no hearing impairment 
noted.  

The veteran has alleged sustaining acoustic trauma during 
military service in Vietnam.  Specifically, he alleges 
acoustic trauma sustained while participating in combat 
operations against enemy forces.  While the veteran's DD-214 
does not reflect the award of the Purple Heart, Combat 
Infantryman's Badge, or other definitive indicator of combat 
exposure, his service personnel records confirm his service 
in Vietnam, and the Board finds his assertions to be 
consistent with the circumstances of his military service.  
Therefore, combat exposure is conceded for the purposes of 
this decision.  

In Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996), the 
United States Court of Appeals for the Federal Circuit held 
that under 38 U.S.C.A. § 1154(b), a combat veteran's 
assertions of an event during combat are to be presumed if 
consistent with the time, place, and circumstances of such 
service.  However, 38 U.S.C.A. § 1154(b) can be used only to 
provide a factual basis upon which a determination could be 
made that a particular disease or injury was incurred or 
aggravated in service, not to link the claimed disorder 
etiologically to a current disorder.  See Libertine v. Brown, 
9 Vet. App. 521, 522-23 (1996).  38 U.S.C.A. § 1154(b) does 
not establish service connection for a combat veteran; it 
aids him by relaxing the adjudicative evidentiary 
requirements for determining what happened in service.  

Upon receipt of the veteran's claim, he was afforded VA 
audiological examination in June 2003.  His average pure tone 
thresholds were 64dBs in the right ear, and 76dBs in the 
left.  Speech audiometry revealed speech recognition ability 
of 72 bilaterally.  Bilateral high frequency sensorineural 
hearing loss was diagnosed.  Additionally, these findings met 
the 38 C.F.R. § 3.385 requirements for recognition of hearing 
loss as a disability.  Nevertheless, after reviewing the 
evidence of record and examining the veteran, a VA physician 
found it "less likely than not" the veteran's current 
hearing loss was related to service, as he had normal hearing 
at service separation.  

Pursuant to Board remand, another VA audiological examination 
was afforded the veteran in November 2005.  His average pure 
tone thresholds were 49dBs in the right ear, and 71dBs in the 
left.  Speech audiometry revealed speech recognition ability 
of 84 percent in the right ear and 44 percent in the left 
ear.  Bilateral high frequency sensorineural hearing loss was 
again diagnosed.  A VA audiologist reviewed the claims file 
and determined the veteran's current bilateral hearing loss 
was "less than likely" related to military service, given 
that the veteran's hearing loss was not diagnosed until many 
years after service.  The examiner also noted that studies 
indicated acoustic trauma did not always result in hearing 
loss.  

At his May 2007 personal hearing, the veteran stated that as 
a maintenance specialist in service, he was exposed to loud 
machinery on many occasions.  He also stated that while in 
Vietnam, he was exposed to artillery noise and other acoustic 
trauma.  

After considering the totality of the evidence of record, the 
Board finds the preponderance of the evidence to be against 
the award of service connection for bilateral hearing loss.  
While the veteran has a current diagnosis of hearing loss, as 
defined by VA at 38 C.F.R. § 3.385, the competent evidence 
does not reflect that such a disability is the result of a 
disease or injury incurred during military service.  The 
Board notes the veteran was not diagnosed with hearing loss 
during military service, and his first diagnosis of such a 
disability dates to more than 30 years after service 
separation.  Additionally, two VA medical experts stated, 
after examination of the veteran and review of the claims 
file, that it was unlikely his hearing loss was the result of 
an in-service disease or injury.  In the absence of any 
contrary evidence, service connection for bilateral hearing 
loss must be denied.  

The veteran himself has alleged that he sustained acoustic 
trauma during military service, resulting in his current 
bilateral hearing loss.  However, as a layperson, he is not 
capable of making medical conclusions, thus, his statements 
regarding causation are not competent evidence.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).  

In conclusion, the preponderance of the evidence is against 
the award of service connection for bilateral hearing loss, 
as a nexus between a current diagnosis of hearing loss and 
any in-service disease or injury has not been demonstrated.  
As a preponderance of the evidence is against the award of 
service connection, the benefit of the doubt doctrine is not 
applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) 
(West 2002); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 
2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).  

II. Service connection - Tinnitus

The veteran seeks service connection for tinnitus.  Service 
connection may be awarded for a current disability arising 
from a disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2006).  As with any claim, when there is an 
approximate balance of positive and negative evidence 
regarding any matter material to the claim, the claimant 
shall be given the benefit of the doubt.  38 U.S.C.A. § 5107 
(West 2002).  

On examination for service enlistment in July 1959, the 
veteran's hearing was without abnormality, and he denied any 
history of hearing impairment.  August 1962 and May 1965 
periodic medical examinations likewise reflected similar 
findings.  Finally, his September 1968 service separation 
examination also contained no findings of hearing impairment, 
including tinnitus.  

As noted above, the veteran has alleged sustaining acoustic 
trauma during military service in Vietnam.  Specifically, he 
alleges acoustic trauma sustained while participating in 
combat operations against enemy forces.  While the veteran's 
DD-214 does not reflect the award of the Purple Heart, Combat 
Infantryman's Badge, or other definitive indicator of combat 
exposure, his service personnel records confirm his service 
in Vietnam, and the Board finds his assertions to be 
consistent with the circumstances of his military service.  
Therefore, combat exposure is conceded for the purposes of 
this decision.  

In Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996), the 
United States Court of Appeals for the Federal Circuit held 
that under 38 U.S.C.A. § 1154(b), a combat veteran's 
assertions of an event during combat are to be presumed if 
consistent with the time, place, and circumstances of such 
service.  However, 38 U.S.C.A. § 1154(b) can be used only to 
provide a factual basis upon which a determination could be 
made that a particular disease or injury was incurred or 
aggravated in service, not to link the claimed disorder 
etiologically to a current disorder.  See Libertine v. Brown, 
9 Vet. App. 521, 522-23 (1996).  38 U.S.C.A. § 1154(b) does 
not establish service connection for a combat veteran; it 
aids him by relaxing the adjudicative evidentiary 
requirements for determining what happened in service.  

Upon receipt of the veteran's claim, he was afforded VA 
audiological examination in June 2003.  Bilateral high 
frequency sensorineural hearing loss was diagnosed along with 
bilateral recurrent tinnitus.  Nevertheless, after reviewing 
the evidence of record and examining the veteran, a VA 
physician found it "less likely than not" the veteran's 
current tinnitus was related to service, as he had normal 
hearing at service separation, with no history of tinnitus at 
that time or at any time during service.  

Pursuant to Board remand, another VA audiological examination 
was afforded the veteran in November 2005.  Bilateral hearing 
loss and bilateral tinnitus were again diagnosed.  Although 
the VA audiologist reviewed the claims file and determined 
the veteran's current bilateral hearing loss was "less than 
likely" related to military service, no opinion was given 
regarding the etiology of the veteran's tinnitus.  

At his May 2007 personal hearing, the veteran stated that as 
a maintenance specialist in service, he was exposed to loud 
machinery on many occasions.  He also stated that while in 
Vietnam, he was exposed to artillery noise and other acoustic 
trauma.  Thereafter, experienced ringing and popping in his 
ears shortly after service separation.  

After considering the totality of the evidence of record, the 
Board finds the preponderance of the evidence to be against 
the award of service connection for bilateral tinnitus.  
While the veteran has a current diagnosis of tinnitus 
verified on VA examination, the competent evidence does not 
reflect that such a disability is the result of a disease or 
injury incurred during military service.  The Board notes the 
veteran was not diagnosed with tinnitus during military 
service, and his first diagnosis of such a disability dates 
to more than 30 years after service separation.  
Additionally, a VA medical expert stated, after examination 
of the veteran and review of the claims file, that it was 
unlikely his tinnitus was the result of an in-service disease 
or injury.  In the absence of any contrary evidence, service 
connection for tinnitus must be denied.  

The veteran himself has alleged that he sustained acoustic 
trauma during military service, resulting in his current 
tinnitus.  However, as a layperson, he is not capable of 
making medical conclusions, thus, his statements regarding 
causation are not competent evidence.  Espiritu v. Derwinski, 
2 Vet. App. 492, 495 (1992).  

In conclusion, the preponderance of the evidence is against 
the award of service connection for tinnitus, as a nexus 
between a current diagnosis of hearing loss and any in-
service disease or injury has not been demonstrated.  As a 
preponderance of the evidence is against the award of service 
connection, the benefit of the doubt doctrine is not 
applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) 
(West 2002); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 
2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).  





ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.  

Entitlement to service connection for tinnitus is denied.  




____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


